



COURT OF APPEAL FOR ONTARIO

CITATION:
Teplitsky
    Colson LLP v. Malamas, 2012 ONCA 189

DATE:  20120323

DOCKET: M40994 (C54491-C54610)

OConnor A.C.J.O., Simmons J.A. and Perell J. (
ad
    hoc
)

BETWEEN

Teplitsky Colson LLP, Gary Caplan, 2004782
    Ontario Limited, 717 Pape Inc., Peter L. Biro, CDG Management Limited, Crerar
    Property Corp., Danforth Properties Limited, George Foulidis, Goodman and Carr,
    Jonathan Lisus, McCarthy Tetrault LLP, the Mutual Trust Company (now known as
    the Clarica Trust Company), Raymond Raphael, Raymond Raphael Professional
    Corporation, Stewart J.L. Robertson, Nicholas Stanoulis, Donna Stanoulis,
    Christina Stanoulis, Gary Stanoulis, Thomas Stanoulis, Thomas M.T. Sutton,
    Chris Tatsis, Panagiota Tatsis, Tonu Toome, Toome Laar & Bell,
The City of Toronto

Applicants (Respondents in Appeal)

and

William Malamas, also known as Vasilios Malamas,
    Apollco Developments Ltd., Apollo Real Estate Limited, Apollco Properties
    Limited, Apollco Construction Ltd., Apollo Ltd., Pallas Properties Inc.

Respondents (Appellants in Appeal)

Evert Van Woudenberg, for the applicants (respondents in
    appeal), Teplitsky
et al.

William Malamas, appearing in person

Heard and released orally:  March 16, 2012

ENDORSEMENT

[1]

This endorsement relates to appeals C54491 and C54610.

[2]

On this motion to quash, Mr. Malamas confirms that the only orders that we
    need address are found in paras. 10 and the first two sentences of para. 12 of
    procedural order 7 and paras. 4, 7, 12 and 16 of procedural order 8.

[3]

In our view, all of these orders are interlocutory.

[4]

The effect of para. 10 of procedural order 7 is that the multi-party
    vexatious litigation application CV-11-426057, is subject to the case
    management regime being conducted by Justice Newbould.  This ruling is purely
    procedural and allows the application to continue.  It is, therefore,
    interlocutory.

[5]

Paragraph 12 of procedural order 7 quashes certain summonses issued by
    Mr. Malamas.  Importantly, however, para. 12 provides that Mr. Malamas may
    apply to Justice Newbould for leave to reissue the summonses.  Justice Newbould
    quashed the summonses only because Mr. Malamas had failed to obtain leave in
    the first instance in accordance with one of his earlier rulings.  Thus,
    Justice Newbould has not made a final determination as to whether the summonses
    may issue.

[6]

The core of Mr. Malamass appeal with respect to procedural order 8 is
    that Justice Newbould finally determined the issue of whether a partner of Mr.
    OHaras had committed fraud.  Counsel for the moving parties on this motion
    conceded that the fraud allegation remains open for determination in other
    proceedings and that procedural order 8 will not be a bar to Mr. Malamas
    reasserting that allegation in the future.  We agree with that concession. 
    That being the case, we do not consider procedural order 8 to be a final
    order.

[7]

In the result, we are satisfied that this court does not have
    jurisdiction to entertain these appeals.  They are, therefore, quashed.  Costs
    of the motion and the appeal are payable to the moving party by Mr. Malamas. 
    Costs are fixed in the amount of $3,500, inclusive of disbursements and all
    applicable taxes and are payable within 30 days.

D. OConnor A.C.J.O.

Janet
    Simmons J.A.

Perell
    J. (
ad hoc
) 


